Title: Abigail Smith to Cotton Tufts, 9 April 1764
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear Unkle
      Monday eve—Weymouth April 9. 1764
     
     I suppose you have written to me, tho I have not received it, for Mr. Ayers left his pocket Book with the Letters at Roxbury. However full in the Faith that I have a Letter there, I return you my thanks for it.
     We are all very sollicitious to hear from you; Brother has they tell us two eruptions; upon which I congratulate him. I hear also that he is in high Spirits, and more agreeable than ever he was. This cannot arise from the Distemper, it must certainly be oweing to the virtue and example of his Companion—for if Evil communications corrupt good Manners, why may not those which are virtuous, have as great a tendency to inlighten the Mind and rectify the Manners?
     Your Letters for Mr. Adams I had the curiosity to unfold (he serves me so sometimes) But was sufficiently satisfied. You blew up a train of Ideas—not very delicate ones I assure you. What a Scene did you paint? The thought of it makes me Squemish. Mr. Adams returnd from Plymouth a fryday, and a Saturday morning—left Weymouth, to see it no more for these 5 weeks, this Day received a line, wherein he informs me that he took his Vomit a Sunday morning; and his pill as you directed—follows your prescriptions also in Diet—and experiences the Truth of your observation. Says he never felt a clearer head, or a neater flow of Spirits than at present—desires me to inform you that he with his Brother design for Boston next fryday—that he should be obliged if you would engage Doctor Perkins—and also write him word whether Mrs. Lefebure can accommodate him and his Brother, (without any damage to you) in case of Need, for his Unkle has written him word that
      he has engaged to take in Deacon Palmers Children, and that he must bring a Bed. He has returnd him word, that he cannot carry one, and if his unkle cannot procure him one, he must look out elsewhere. He has not received an answer yet, but expects to hear to Night, if you can write by Mr. Ayers you will greatly oblige him.
     Your Friends here want to see you; and long for the time of your return. My Aunt writes so I need say nothing more about her, than that she perseveres in the way of well doing. My Mother makes bugbears sometimes, and then seems uneasy because I will not be scared by them. I tell her we ought to conclude that you are comfortable, and that I cannot distress my self about you.
     
      “He who directed and dispenced the past
      O’er rules the present, and shall guide the last.”
     
     Tis Bed time, even my Bed time, I therefore wish you a good Nights rest, and the continuance of your Spirits—and a safe return is also wished you By your affectionate Niece,
     
      A. Smith
     
    